Citation Nr: 0839220	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, right upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, right lower extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, service connection was 
granted for PTSD, rated 30 percent disabling, and peripheral 
neuropathy of the bilateral upper and lower extremities, 
rated 10 percent disabling each.  The RO also granted 
entitlement to an earlier effective date of service 
connection for diabetes mellitus type II, and deferred 
decisions as to entitlement to compensation for diabetic 
retinopathy secondary to diabetes and an increased rating for 
coronary artery disease.

Although a Board hearing was scheduled for July 2007, the 
veteran withdrew his request for a Board hearing in June 
2007.  A hearing before a Decision Review Officer (DRO) was 
held in March 2006, and a copy of the transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that prior to the adjudication of the issues 
on appeal, additional development is needed.  

In March 2006, the veteran testified during his DRO hearing 
that his PTSD disability had increased in severity since the 
time of his last comprehensive VA compensation and pension 
psychiatric examination in February 2005.  He stated that he 
was unable to sleep at night, and that his second marriage 
had failed.  He testified that he had no friends, rarely left 
the house, and suffered from two panic attacks per week.  He 
also reported recent, increased occupational difficulty, to 
include being "written up" for insubordination, as well as 
episodes of panic while on the job.  The veteran further 
noted that he was on medication for his PTSD, and that he 
began taking medication at some point in 2006.  When asked if 
his PTSD was the same, improved, or worse since his prior VA 
examination, the veteran testified that it was worse.  The 
most recent VA outpatient psychiatric treatment records are 
dated in June 2006.  At that time, he complained of weekly 
nightmares about his Vietnam experiences and trouble 
controlling his temper.
 
Regarding the veteran's service-connected peripheral 
neuropathy, the veteran noted that his symptomatology 
included his extremities going to sleep, burning, and 
itching.  He testified that, at times, he wasn't able to feel 
what he was doing.  He stated that he experienced weakness in 
his hands and feet, but that he has not received treatment 
for that symptom.  The veteran's prior VA neurological 
examination was conducted in February 2005.

In a September 2006 Statement of Accredited Representative, 
the veteran claimed, through his representative, that the 
conditions currently on appeal have increased in severity.

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
This duty to assist includes the conduct of a thorough and 
contemporaneous medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Under the circumstances, the Board 
finds that VA is required to afford him contemporaneous VA 
psychiatric and neurological examinations to assess the 
current nature, extent and severity of his service-connected 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).    
In light of the length of time since his most recent 
compensation and pension examinations and his assertions that 
his PTSD and peripheral neuropathy have worsened, the Board 
is of the opinion that new VA psychiatric and neurological 
examinations would be probative in ascertaining the current 
severity of the veteran's service-connected PTSD and 
peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated tests and 
studies should be performed.

The examiner should identify all current 
manifestations of the veteran's service-
connected PTSD.  To the extent possible, 
the examiner should distinguish the 
manifestations of any non service-
connected psychiatric disorder such as a 
substance abuse disorder from those of 
the service-connected PTSD.  

The examiner should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting 
from the service-connected PTSD.  In 
addition, the examiner should provide a 
GAF score with an explanation of the 
significance of the score assigned.  To 
the extent possible, the GAF score should 
be based solely on the veteran's PTSD.

The rationale for all opinions expressed 
should also be provided.

The examiner should also describe the 
impact of the veteran's peripheral 
neuropathy on his activities of daily 
living as well as employment.

2.  The RO should arrange for the veteran 
to be scheduled for a VA neurological 
examination to assess the current 
severity of his service-connected 
peripheral neuropathy of the upper and 
lower bilateral extremities. 

All indicated tests and studies are to be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner.  The examiner should 
specifically identify the manifestations 
of the peripheral neuropathy of each 
lower and lower extremity, identify the 
nerve or nerves involved, indicate 
whether there is complete or incomplete 
paralysis, and, if the paralysis is 
incomplete, provide an opinion as to 
whether the incomplete paralysis mild, 
moderate, moderately severe, or severe 
(with marked muscular atrophy).  

The rationale for all opinions expressed 
must also be provided.

The examiner should also describe the 
impact of the veteran's peripheral 
neuropathy on his activities of daily 
living as well as employment.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all applicable rating 
criteria.  If any disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




